PERRY, J.
The defendant was convicted .of rape and appeals.
The defendant assigns as error the admission of a photograph taken of the defendant and others at a *131police line-up at the time the prosecuting witness identified him. On appeal, the defendant contends there was insufficient foundation laid to disclose this photograph was a faithful representation of the occurrence.
We are of the opinion there is no factual merit in the assignment, nor did the defendant object to the introduction of this evidence upon this ground in the trial court. Objections to the introduction of evidence not made in the trial court will not be considered on appeal. State v. Hoover, 219 Or 288, 347 P2d 69, 89 ALR2d 695.
The defendant also assigns as error the introduction into evidence of a scarf and coat identified by the prosecuting witness as having been worn by her when she was attacked by the defendant. The objection made in this court is that they were not properly identified. Such an assignment is without merit whatsoever.
The other assignments of error made and argued by the defendant have been carefully examined and found to be without merit.
We have examined the entire record and are of the opinion the defendant was accorded a fair trial.
The judgment is affirmed.